Citation Nr: 1023738	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-07 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected lumbar spine degenerative joint disease, 
currently rated as 20 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected left lateral femoral cutaneous nerve 
entrapment, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to November 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in December 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was most recently afforded VA examinations which 
addressed his service-connected lumbar spine and left femoral 
nerve disorders in October 2005.  

Review of the VA orthopedic examination report shows that the 
Veteran, in pertinent part, complained of lumbar spine-
related symptoms, such as constant pain and limitation of 
motion.  Examination showed essentially normal range of 
lumbar spine motion, and the absence of muscle spasms.  X-ray 
examination showed mild lumbar spine degenerative changes.  
Degenerative joint disease of the lumbar spine was diagnosed.

Review of the examination report which addressed the 
Veteran's service-connected left lateral femoral cutaneous 
nerve entrapment shows that the Veteran had undergone, while 
in the military, a left inguinal hernia repair, whereafter he 
immediately developed dysesthesias on his anterior and 
lateral thigh, with occasional radiation into his left lower 
extremity.  Examination was essentially negative, though the 
examiner did report a decrease in cutaneous light touch in 
the distribution of the left femoral nerve.  The supplied 
diagnosis was left lateral femoral nerve neuropraxia, non-
progressive with almost exclusively sensory symptoms.  


A May 2007 VA consult/general note outpatient record, 
completed by a licensed physical therapist, shows that the 
Veteran reported having had returned to work "about 3 weeks 
after his surgery."  The Veteran reported a decrease in back 
pain, but continuing numbness into his calf and left foot.  
The supplied diagnosis was back pain, status post microlumbar 
discectomy at L5-S1.  

As part of his March 2008 VA Form 9 the Veteran claimed to be 
suffering from "incapacitating episodes" resulting from his 
service-connected back disability.  In addition, the 
Veteran's representative, as part of a June 2010 Informal 
Hearing Presentation, related that the Veteran felt that his 
service-connected back condition was severe enough to 
adequately support an increased evaluation.  

When a veteran alleges that his service-connected disability 
has worsened since the last examination, a new examination 
may be required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (holding that the veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity); VAOPGCPREC 11-95, 
para. 11 (Apr. 7, 1995) (where a claimant affirmatively 
asserts to the Board that a further increase in disability 
has occurred subsequent to the prior examination and 
decision, an additional examination may be required).  As 
noted, the Veteran has essentially asserted that his service-
connected disabilities have grown more severe since the 
latest VA examination took place in October 2005, more than 
four years earlier.  In light of the above-indicated factors, 
the Veteran should be scheduled for new examinations.

Also pertinent here is the fact that the more recent medical 
evidence suggests that the Veteran has complaints of 
neurological symptoms.  It is not known whether he has disc 
disease.  However, he is service-connected for degenerative 
joint disease, which was previously diagnosed as lumbosacral 
strain.  There is no medical evidence indicating whether the 
Veteran's current neurological complaints and possible disc 
disease are part and parcel of the service-connected 
condition, or whether such complaints shown more than a 
decade after service are the result of a nonservice-connected 
condition. 

As noted above, a May 2007 VA outpatient medical record 
showed that the Veteran had informed the examiner that he had 
returned to work after his surgery concerning his back and 
indicated he had been referred to physical therapy by the 
neurosurgery department in Indianapolis.  Review of the 
Veteran's claims file is not shown to include any surgical-
related medical records.  Concerning this, the Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  These treatment records, if existent, should be 
associated with the claims file.  38 U.S.C. § 5103A (West 
2002).

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Hence, in 
readjudicating these claims the RO must consider the Hart 
decision.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO should send a revised notice 
letter regarding the Veteran's claims for 
increased disability ratings.  In 
particular, the notice letter should 
describe how disability ratings and 
effective dates are assigned.  

2.  The RO should obtain any outpatient 
and surgical records from the VA medical 
facilities in Danville and Indianapolis.  
All requests for records and their 
responses should be clearly delineated in 
the claims folder.  

3.  After the receipt of any VA medical 
records obtained in accordance with this 
remand, the RO should schedule an 
orthopedic and a neurological examination 
to ascertain the current severity of the 
Veteran's service-connected lumbar spine 
degenerative joint disease.  The 
Veteran's claims folder - to include a 
copy of this REMAND, must be available 
to, and reviewed by, the examiner(s) in 
conjunction with the examination(s).  The 
examiner(s) should indicate that the 
claims folder was reviewed.  All 
indicated studies should be performed.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

(A)  The examiner should provide data as 
to the range of motion for the 
lumbosacral spine, specifically 
identifying any excursion of motion 
accompanied by pain.

(B)  The examiner should also identify 
any objective evidence of pain and assess 
the extent of any pain, and comment on 
the extent of any incoordination, 
weakened movement and excess fatigability 
on use.

(C)  The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or flare-ups (if the 
Veteran describes flare-ups).
        
(D)  After review of the Veteran's service 
treatment records and the report of the 1997 VA 
examination, the examiner should opine whether it 
is as likely as not that any current neurological 
complaints and/or disc disease are part and parcel 
of the service-connected degenerative joint 
disease, which was previously diagnosed as 
lumbosacral strain.  

4.  The Veteran should also be afforded 
an appropriate VA examination in order to 
determine the nature, extent and severity 
of his service-connected left lateral 
femoral cutaneous nerve entrapment.  It 
is imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All appropriate 
tests and studies should be conducted and 
all clinical findings should be reported 
in detail.

The examiner should indicate which nerves 
of the left lower extremity are affected, 
to include if applicable the anterior 
crural (femoral) nerve and the external 
cutaneous nerve of the thigh.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

5.  The Veteran is hereby notified that 
it is his responsibility to report for 
any scheduled VA examination, to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  Then, the RO should review any 
additional evidence and readjudicate the 
appellate issues under all appropriate 
statutory and regulatory provisions and 
legal theories.  If, in any respect, the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


